Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1, filed on 02/16/22 have been considered but they are not persuasive.
Regarding applicant’s argument that Rice does not disclose a predetermined pattern of different output states of polarization, the examiner disagrees for the following reasons. First, the limitation “predetermined pattern” is broad and ambiguous, while the applicant points to a well-defined azimuthally-polarized and radially-polarized patterns disclosed in Fig 5, these embodiments are not read into the claims. A “predetermined pattern” can be any possible configuration that is set or predetermined by the user or by the controller. Second, the claims are directed to a laser apparatus and not to a method of operating said apparatus, therefore the limitations related to the way the apparatus is operated are considered to be intended use limitation, that do not affect the structure of the apparatus itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. (7,088,743) hereinafter ‘743.
Fig 2 of ‘743 discloses an apparatus for providing a composite laser beam, the apparatus comprising:
1. 	“five or more [seven] optical beam lines [multiple optical signals], wherein at least phase and polarization [76] of outputs of each of the beam lines is independently under automatic control [108, 110]; 
an input optical subsystem [64-72] that provides phase coherent optical inputs to 
an output optical subsystem [78-88] that receives the outputs of each of the beam lines and provides a composite output at an emission aperture [88]; 
wherein the emission aperture [88] includes an optical emitter [lenses] corresponding to each of the optical beam lines [multiple optical signals]; 
wherein the optical emitters [lenses] are configured as a close-packed array of emitters [2D array] to provide a composite laser beam, wherein the closed-packed array of emitters has optical emitters that are physically contiguous (col. 4 ln. 32-35); 
a control system [108] configured to provide the automatic control of the beam lines [multiple optical signals], wherein control inputs [106] to the control system [108] include at least samples [62, beam sampler] of the composite output, and 
wherein control outputs [110] of the control system [108] include control signals [110] applied to the beam lines [multiple optical signals] to alter at least the phase and the polarization [76] of the outputs of each of the beam lines; 
wherein the closed-packed array of emitters [88] includes two or more optical emitters having a predetermined pattern of different output states of polarization (col. 5 ln. 15-21); (regrading the limitation “predetermined pattern” this is an intended use recitation, which has been considered but not found to have a patentable weight in a device claim. The prior art discloses the claimed structure of the device, the reference also discloses that the output state of polarization of each individual emitter is controlled to be at an arbitrary desired state. Therefore, the disclosed device is capable of being controlled by the user to set the polarization state to a predetermined pattern, without changing any of the structure of the device.)
wherein a near-field of the composite laser beam has distinct parts corresponding to each of the optical emitters and wherein a far-field of the composite laser beam is a single composite beam formed by overlap and interference of the distinct parts.” See MPEP 2114 I, II, the prior art reference possesses all the limitations of the claimed device and explicitly discloses that the apparatus produces a composite laser beam.
‘743 further discloses:
2. 	“wherein intensity [78] of outputs of each of the beam lines is independently 
7. 	“wherein the input optical subsystem includes a single master laser source [64] connected to an optical splitter [72].”
9. 	“wherein the beam lines are implemented in fiber optics [82].”
11. 	“wherein the output optical subsystem is selected from the group consisting of: a close-packed array of optical fibers, a monolithic multi-core optical fiber structure, a lens array [88], and a diffractive optical structure.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘743, as applied to claim 1 above, and further in view of APA.
‘743 discloses an apparatus for providing a composite laser beam as described above, but does not disclose:
3. 	“wherein one or more of the beam lines are nonlinear beam lines that include a nonlinear frequency conversion unit, and wherein the outputs of the nonlinear beam lines are at one or more output frequencies distinct from input frequencies at inputs of the nonlinear beam lines.”	
However, beam lines that include a nonlinear element are well known in the art, as evidenced by APA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of APA into the device of ‘743 by adding a nonlinear element into at least one of the beam lines for at least the purpose of changing the frequency of the input beam to a different frequency, such as SHG, THG, SUM, etc. as needed for the purpose of achieving a desired composite beam output.
 ‘743 discloses an apparatus for providing a composite laser beam as described above, but does not disclose:

6. 	“wherein time delay of outputs of each of the beam lines is independently under automatic control.”
However, combing beam lines of a pulsed laser instead of CW laser is well known in the art, as evidenced by APA. It is well known in the art to insert time delay units that are automatically controlled into individual beam lines, as evidenced by APA. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of APA into the device of ‘743 by using a pulsed laser to provide input to beam lines and by adding time delay units into each of the beam lines for at least the purpose of increasing the power of individual pulses and ensuring proper superposition of the traveling pulsed in the beam combiner.
Admitted Prior Art
The rejection of claims 3, 5 and 6 based on the well-known in the art statement (made in an office action mailed on 10/01/19) is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828